y




                                    MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-01023-CV

                        LAVENA V. HIGHTOWER, Appellant

                                           V.
                          THE STATE OF TEXAS, Appellee

    Appeal from the 182nd District Court of Harris County. (Tr. Ct. No. 1270245).


TO THE 182ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 29th day of January 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                   After due consideration, the Court grants appellant
             Lavena V. Hightower’s motion to dismiss the appeal.
             Accordingly, the Court dismisses the appeal.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered January 29, 2015.

             Per curiam opinion delivered by panel consisting of Justices
             Jennings, Massengale, and Lloyd.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 3, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT